Motion, insofar as it seeks leave to appeal from the Appellate Division order in appeal No. 91-01632 and from so much of the Appellate Division order in appeal No. 91-05715 as affirmed that portion of the Supreme Court order which granted leave to amend the answer, dismissed upon the *913ground that the order in appeal No. 91-01632 and the above-described portion of the order in appeal No. 91-05715 do not finally determine an action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.